Citation Nr: 0839693	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for tuberculosis, 
claimed as chronic cough.

2.  Entitlement to service connection for rheumatoid 
arthritis. 


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran served on active military duty over intervals 
from December 1941 through March 1956.

The service department report in the veteran's file, received 
by the RO in January 2004, shows that the veteran had service 
in the Philippines and was in "beleagured" (sic) status 
from December 18, 1941, to April 8, 1942; "no casualty 
status" from April 9, 1942, to November 30, 1944; 
"missing" status from December 1, 1944, to March 1, 1945; 
and "no casualty status" from March 2, 1945, to October 7, 
1945.  The report further indicates that his status under the 
Missing Persons Act was terminated on October 7, 1945, and he 
had Regular Philippine Army service from October 8, 1945, to 
March 5, 1946.  The report also indicates that he was in non-
pay status from April 9, 1942, to April 12, 1942, because his 
alleged POW status was not supported; from Aprl 13, 1942, to 
February 28, 1944, because he was in civilian pursuits, not 
engaged in military activities; and from March 1, 1944, to 
October 7, 1945, because his alleged guerrilla service was 
not supported.  The "missing" period from from December 1, 
1944, to March 1, 1945 was noted to entitle him to pay under 
the MPA.  The service department did not indicate any 
documented POW status for the veteran.

The appeal came before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board in 
February 2006 remanded the case for additional development.  
It now returns for further review.  

The Board hereby refers to the RO the question of whether the 
veteran desires to raise a claim for service connection for 
osteoarthritis.  Because no such claim has been adjudicated 
by the RO or appealed, it is not before the Board for review.  

This appeal has been advanced on the Board's docket pursuant 
to  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that tuberculosis developed in service or is otherwise 
causally related to service.  

2.  The preponderance of the evidence is against the presence 
of tuberculosis to a disabling degree within the first.  

3.  The preponderance of the evidence against a finding that 
rheumatoid arthritis developed in service or is otherwise 
causally related to service.  

4.  The preponderance of the evidence is against the presence 
of rheumatoid arthritis to a disabling degree within the 
first year after service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tuberculosis are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The criteria for service connection for rheumatoid 
arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, as 
detailed below, any VCAA notice timing error has been 
appropriately cured.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case for both 
issues adjudicated herein (service connection for 
tuberculosis and service connection for rheumatoid 
arthritis), and to the extent initial VCAA notice prior to 
initial adjudication failed to appropriately notify the 
veteran, this failure was cured by further VCAA notice and 
development, and subsequent readjudication, by the Appeals 
Management Center (AMC).  Mayfield; Prickett, supra.  A VCAA 
notice letter was issued in October 2003, prior to the March 
2004 RO initial adjudication of the appealed claims.  
Following the Board's remand of the claims in February 2006, 
the AMC issued VCAA letters in March 2006 and February 2007, 
and thereafter, following appropriate development, the AMC 
readjudicated the claims by an SSOC in September 2008.  

The VCAA notice letters informed the veteran of the notice 
and duty-to-assist provisions of the VCAA, of the bases of 
review, and of the information and evidence necessary to 
substantiate these claims.  He was also told by these letters 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  
Although the claims were initially recognized as claims for 
service connection for rheumatism, arthritis, and chronic 
cough, based upon the veteran's assertions upon his initial 
claim in October 2003, they were appropriately refined in the 
course of appeal, based upon the medical evidence submitted 
by the veteran and obtained by VA, with the veteran suffering 
no prejudice thereby, having been afforded adequate notice, 
assistance, and opportunity to address and to develop his 
claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
development letters addressing the appealed service 
connection claims adjudicated herein did not address the 
downstream issues of initial rating and effective date, such 
errors are harmless and moot, because those claims, for 
service connection for tuberculosis and rheumatoid arthritis, 
are herein denied.
 
The development letters also requested that the veteran 
advise of any VA and private medical sources of evidence 
pertinent to his claims, and provide necessary authorization 
to obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claims.  The veteran did inform of private treatment, and 
submitted some private treatment records.  However, as 
discussed below, he informed of the general unavailability of 
records, including due to either death or lack of knowledge 
of whereabouts past treating physicians, for treatments in or 
proximate to service.  The veteran did provide authorization 
to obtain recent private treatment records, and these were 
requested by the RO, with records obtained associated with 
the claims file.  

The veteran was appropriately informed, including by the 
appealed rating decision, an August 2004 SOC, and a September 
2008 SSOC, of records obtained, and, by implication, of 
records not obtained.  He was also adequately informed of the 
importance of obtaining all relevant records, and of his 
ultimate responsibility to see that records are obtained in 
furtherance of his claims.  

The veteran has addressed his claims by written statements.  
By a September 2004 statement he requested a hearing at the 
RO.  In October 2004 he was sent a letter to his last known 
address of record notifying him of a hearing scheduled in 
November 2004.  In letter dated in November 2004 prior to the 
hearing date but received after the hearing date, he 
requested that transportation be furnished by VA to attend 
the hearing.  By a VA Form 9 submitted in February 2005, the 
veteran declined a Board hearing, and made no mention of his 
requested hearing before an RO hearing officer.  The veteran 
did not thereafter again request a hearing.  

The Board in February 2006 remanded the case, in part to 
clarify whether a hearing had been held in November 2004 or 
whether the veteran still desired a hearing.  The Board also 
then requested that the veteran be asked to clarify whether 
he was claiming disability based on prisoner-of-war (POW) 
status, and if so he was to be asked to provide specifics as 
to dates and circumstances of that POW status, and how he was 
claiming disabilities on that basis, to include whether he 
was claiming arthritis based upon trauma.  The Board also 
required that the veteran be scheduled for VA examinations, 
in furtherance of his claims, to be followed by RO 
readjudication of his claims.  

While the Board now notes that the AMC failed in its two VCAA 
letters to expressly ask the veteran whether he still desired 
a hearing, and failed to expressly ask whether he was 
claiming service connection for osteoarthritis based on POW 
status, the former question is sufficiently resolved for the 
present Board adjudication, and the latter question addressed 
an issue not developed for appeal.  As discussed below, the 
veteran has effectively withdrawn his request for an 
additional hearing.  As noted in the Introduction, above, the 
question of whether the veteran seeks to initiate a claim for 
service connection for osteoarthritis is referred to the RO 
for appropriate action.  The AMC substantially satisfied the 
remainder of the instructions  for the remand.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
The AMC did afford the veteran new VCAA letters addressing 
his claims, did schedule the veteran for VA examinations to 
address his claimed disorders, as discussed below, and did 
thereafter readjudicate the claims.  The Board is here 
satisfied that substantial compliance, to the extent 
necessary for the present adjudication, has been 
accomplished. 

The veteran in November 2005 submitted a further request for 
a hearing, this time stating, "Would like to request another 
hearing from the Board of Veterans' Appeal for the purposes 
of veteran's benefits."  He also stated in that letter, "I 
was not able to attend to the said hearing [in November 2004] 
since I was sickly that time and my immediate Representatives 
were not accessible to accompany me during those days . . . .  
Now, I am available to process my records and entitled 
benefits since I am here in Manila Philippines. Please allow 
me for another re-scheduled hearing or appearance so that my 
appeal will be settled as soon as possible."  These requests 
were necessarily prior to the Board's February 2006 remand, 
and resolved the fact that he had failed to appear for the 
November 2004 hearing.  

Thereafter in June 2006, the veteran submitted a reply to the 
March 2006 VCAA letter, checking the box indicating, "I have 
no other information or evidence to give VA to substantiate 
my claim.  Please decide my claim as soon as possible."  
This is particularly pertinent given the veteran's advanced 
age and VA's grant of Advance on the Docket status to the 
claim.  The Board is accordingly exceedingly reluctant to 
remand the case again in the absence of a clear indication 
that the veteran still desires a hearing.  Neither the 
veteran nor the AMC indicated that a hearing was still 
desired or was to be afforded the veteran following the 
Board's February 2006 remand, and the Board ultimately 
concludes, in this case, that the veteran by his reply to the 
VCAA letter and his reticence on the subject of a further 
hearing following that remand and the issuance of the two 
VCAA letters (which both offered the veteran the opportunity 
to inform of any additional information or evidence he wished 
to submit) effectively withdrew and request for a hearing and 
retained no expectation that a hearing was to be provided him 
based upon his pre-Board-remand requests, prior to Board 
readjudication of his claim.  Further, the veteran did submit 
additional statements in March 2007 addressing his claims, 
and did not then express any desire for a hearing.  

The AMC duly sent the veteran the above-noted VCAA 
development letters in March 2006 and February 2007, the 
second of which asked for information and evidence to support 
his claim including based on POW status.  Despite his June 
2006 reply indicating that he had no further information to 
submit, the veteran in his March 2007 statements informed 
that he had participated in the death march from Bataan.  He 
alleged that he had become ill, fatigued, hungry, and 
thirsty, and had not gone AWOL, and should be considered a 
POW, thus resolving that question to be answer upon Board 
remand: whether the veteran desired to be considered a former 
POW for purposes of his claims.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, the veteran was afforded the opportunity of VA 
examinations to address his claimed tuberculosis and 
rheumatoid arthritis.  A letter was sent in June 2008 to the 
veteran's last known address of record informing him of the 
scheduled examinations, but the veteran failed to appear for 
examination, without providing good cause for his failure to 
appear.  Upon the veteran's failure to appear for a scheduled 
VA examination without good cause shown, where the 
examination is for an original claim for service connection, 
the claim is to be adjudicated based on the evidence of 
record.  38 C.F.R. § 3.655.  The Board notes in this regard 
that "[t]he duty to assist is not always a one-way street.  
If a veteran (appellant) wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, while the VA does have a duty to assist the 
veteran in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of their whereabouts.  
If he does not do so, there is no burden on the VA to "turn 
up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  Hence, the evidentiary record is sufficient 
for the Board to adjudicate both claims adjudicated herein, 
and no further examination or medical opinion is required.  
The Board accordingly concludes that any VA examination 
requirements for the service connection claims adjudicated 
herein have been satisfied.  McLendon.  

Based upon the foregoing, the Board concludes that no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims prior to the Board's adjudication.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran in a May 2007 reply to a VCAA request for evidence, 
informed that he had no further information or evidence to 
submit.  The veteran has presented no reasonable avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO or 
the AMC constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court must "take due account of the rule of prejudicial 
error."

II.  Claims for Service Connection for Tuberculosis and 
Rheumatoid Arthritis 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  To establish service connection 
for a disability, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as psychoses and arthritis, may be 
subject to service connection based upon presumed incurrence 
in service if manifested to a compensable degree within one 
year immediately subsequent to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  

The veteran's original claim for disability benefits was 
received by the RO in October 2003.  In a statement submitted 
in February 2004, the veteran informed that records from San 
Lazaro Hospital could not be obtained because they were 
destroyed during the Japanese occupation of Manila.  

An Affidavit for Philippine Army Personnel (processing 
affidavit), executed by the veteran in February 1946, 
indicates that he had incurred no wounds or illnesses from 
December 1941 to his return to military control.  In the 
space reserved for identifying any time as a "PW," the 
veteran did not indicate any POW status.

The veteran related on a VA Form 21-4142, an authorization 
and consent to release medical information, received in 
December 2003, that he had received treatment by an Army 
doctor, apparently during service (though he did not so 
state) for an "[i]llness", but that he could no longer 
contact that physician and did not know whether he was still 
alive.  The veteran also reported that he had received 
treatment from another physician at the San Lazaro Hospital 
in April 1942, again for an "[i]llness", but he no longer 
knew of that doctor's whereabouts.  The veteran's next 
reported treatments, as listed on that form, were in 2003.  
In a statement accompanying his VA Form 9 submitted in 
February 2005, the veteran re-affirmed his contention of in-
service care, stating that the two physicians, as listed on 
that VA Form 21-4142, had treated him "before and after the 
surrender," apparently speaking to his alleged capture by 
the enemy and alleged participation in the death march from 
Bataan.  The veteran then again informed that these 
physicians could not be contacted and that there whereabouts 
were unknown.  In the absence of these records of treatment, 
the substance of any treatment findings at  that time 
ultimately cannot serve to support the claim.  The Court, in 
addressing such evidence, has held that a layperson's 
account, filtered through a layperson's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence required 
to support a claim.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Such an opinion cannot be rejected solely because it 
is based upon history supplied by the claimant, but the 
critical question is whether it is credible in light of all 
the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence). 

The veteran provided an August 2003 St. Francis Diagnostic 
Clinic X-ray report, containing an assessment of pulmonary 
tuberculosis with moderately advanced volume loss on the 
right.  He provided a further X-ray report, dated in February 
2007, from the Calbayog District Hospital, also with an 
assessment of Koch's bacillus (tuberculosis), which was far-
advanced with atelectasis.  However, neither these records 
nor any other medical records within the claims file 
establishes a date of onset or initial treatment for 
tuberculosis, and none establishes findings, diagnoses, or 
treatments for tuberculosis in service or for decades post-
service.  

The veteran provided an affidavit dated in November 2003 from 
a medical officer of the Calbayog District Hospital, 
affirming that he was seen at that facility and diagnosed 
with rheumatoid arthritis.  However, neither that record nor 
other medical record within the claims file establishes a 
date of onset or initial treatment for rheumatoid arthritis, 
and none establishes findings, diagnoses, or treatments for 
rheumatoid arthritis in service or for decades post service.  

Based on the veteran's statement in June 2007, and his other 
statements of record, to the effect that he had been on a 
death march from Bataan in service, the Board must consider 
whether presumptions based on former POW status are 
applicable.  However, the claims file lacks confirmation of 
any POW status.  In his February 1946 processing affidavit, 
the veteran reported being on a death march at some point 
prior to April 1942.  However, there is no confirmation of 
this assertion in official records, and in any event there is 
no presumption for either tuberculosis or rheumatoid 
arthritis based solely upon POW status.  38 C.F.R. 
§ 3.309(c).  

The veteran has sought to relate his claimed tuberculosis to 
his return from a death march in service, but he has provided 
no theory of this association, beyond saying that he returned 
with a cough.  The record contains corroboration neither of 
his being on a death march nor of his developing either 
tuberculosis or rheumatoid arthritis thereby or otherwise 
during service.  The veteran's own lay opinions as to these 
issues are not cognizable to address these medical questions 
of causation or etiology of disorders.  While the veteran's 
statement is cognizable to support the proposition that he 
had a cough at a particular time in service, the question of 
whether that cough constituted tuberculosis, and whether any 
aches at that time constituted rheumatoid arthritis, are 
medical questions, and hence beyond the veteran's competence 
as a layperson.  Espiritu; cf. Jandreau.   Thus, his 
statements are not cognizable to support the proposition of 
development of either tuberculosis or rheumatoid arthritis in 
service, and hence do support his claims because he has 
provided no medical opinion evidence to the effect that his 
reported symptoms in service or from service to the present 
time, constituted development of the claimed disorders in 
service or continuity of symptoms of those disorder from 
service to the present.  38 C.F.R. § 3.303.  

The veteran was afforded the opportunity of examinations to 
address his claims.  These were scheduled in July 2008, with 
the veteran afforded notice at his last known address in June 
2008.  The veteran failed to appear for these examinations 
without good cause shown, and hence the claims must be 
decided based on the evidence of record.  38 C.F.R. § 3.655.  

In the absence of any evidence establishing tuberculosis or 
rheumatoid arthritis in service or causally relating these 
disorders to service, the evidence preponderates against the 
veteran's claims for service connection for tuberculosis or 
rheumatoid arthritis on a direct basis.  38 C.F.R. § 3.303.  
Because the preponderance of the evidence is against the 
veteran's claims for service connection for tuberculosis and 
rheumatoid arthritis, the benefit of the doubt doctrine does 
not apply as to these claims. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Although it is true that both tuberculosis and rheumatoid 
arthritis may be service connected on three-year-post-service 
and first-year-post-service presumptive bases, respectively, 
no evidence of record establishes the existence of either 
disorder within decades after service, and hence service 
connection on a three-year-post-service or a first-year-post-
service presumptive basis is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

ORDER

Service connection for tuberculosis is denied. 

Service connection for rheumatoid arthritis is denied.  


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


